Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                     Jul 29 2014, 6:15 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

JEFFREY E. STRATMAN                                 GREGORY F. ZOELLER
Aurora, Indiana                                     Attorney General of Indiana

                                                    CYNTHIA L. PLOUGHE
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

CHARLES GAYLOR,                                     )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 15A01-1312-CR-520
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE DEARBORN SUPERIOR COURT
                          The Honorable Jonathan N. Cleary, Judge
                               Cause No. 15D01-0602-FA-1



                                          July 29, 2014
                MEMORANDUM DECISION - NOT FOR PUBLICATION
GARRARD, Senior Judge
         Charles Gaylor appeals the sentence the trial court imposed upon him after he

admitted to violating the terms of his probation. We affirm.

         In 2005, as the result of a plea agreement, Gaylor was sentenced to twenty years,

with twelve years suspended, for a class B felony of attempting to manufacture

methamphetamine.

         In 2012 he was charged with a probation violation. At the time he was living in

Dalton, Georgia. He had refused to submit to a drug test and was charged and convicted

in Georgia with four offenses of dealing in a controlled substance.

         In the probation revocation proceeding Gaylor admitted the violations. Disposition

was left open for the court. The court revoked ten years of Gaylor’s suspended sentence

and provided that probation would terminate at the conclusion of the ten year sentence.

         Gaylor contends on appeal that the sentence was an abuse of discretion. The State

argues on cross-appeal that this appeal is untimely. We disagree and address Gaylor’s

claim.

         Initially, we note that Indiana Appellate Rule 7(B) does not apply to a sentence

imposed for a probation violation. Prewitt v. State, 878 N.E.2d 184, 187-88 (Ind. 2007).

As the Prewitt court went on to state:

         Probation is a matter of grace left to trial court discretion . . . the judge should
         have considerable leeway in deciding how to proceed. . . . Accordingly, a
         trial court’s sentencing decisions for probation violations are reviewable
         using the abuse of discretion standard. An abuse of discretion occurs where
         the decision is clearly against the logic and effect of the facts and
         circumstances.”


                                                  2
Id. at 188 (emphasis added, internal citations omitted); see also Wilkerson v. State, 918
N.E.2d 458, 464 (Ind. Ct. App. 2009).

      Here the court considered Gaylor’s prior offenses and the nature of the violations in

imposing sentence. He violated the terms of probation in two previous cases. Even though

Gaylor produced some evidence of his attempt to effect his rehabilitation, we cannot say

that the court’s decision was clearly against the logic and effect of the facts and

circumstances before the court.

      Affirmed.

VAIDIK, C.J., and BARNES, J., concur.




                                            3